                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

CHERYL YOLANDA JONES                                                               PLAINTIFF

V.                           NO. 4:18-CV-00699 BRW/BD

ANDREW SAUL,
COMMISSIONER of
SOCIAL SECURITY ADMINISTRATION                                         DEFENDANT

                                            ORDER

       I have reviewed the Recommended Disposition submitted by Magistrate Judge Beth

Deere. No objections have been filed. After careful consideration, I approve and adopt the

Recommended Disposition in its entirety. Judgment will be entered accordingly.

       Accordingly, the Commissioner’s decision is AFFIRMED, and Plaintiff Cheryl Yolanda

Jones’s Complaint (Doc. No. 2) is DISMISSED with prejudice.

       IT IS SO ORDERED this 3rd day of October, 2019.



                                            Billy Roy Wilson_________________
                                            UNITED STATES DISTRICT JUDGE
